UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-2116



WILLIAM T. KNOX,

                Petitioner,

          v.


UNITED STATES DEPARTMENT OF LABOR,

                Respondent.



On Petition for Review of an Order of the United States Department
of Labor. (07-105; 01-CAA-3)


Submitted:   October 21, 2008           Decided:    November 20, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adam   E.  Draper,   Paula  Dinerstein,   PUBLIC  EMPLOYEES   FOR
ENVIRONMENTAL RESPONSIBILITY, Washington, D.C., for Petitioner.
Gregory F. Jacob, Solicitor of Labor, Steven J. Mandel, Associate
Solicitor, Paul L. Frieden, Mary J. Rieser, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William T. Knox appeals the Administrative Review Board’s

(“ARB”) decision on second remand rejecting the Administrative Law

Judge’s recommended decision and order awarding benefits, and

dismissing Knox’s whistle-blower complaint brought under the Clean

Air Act (“CAA”), 42 U.S.C. § 7622 (2006).           We dismiss the petition

for lack of jurisdiction because the petition for review was not

timely filed.

             The statute that establishes the jurisdiction of this

court   to   review   a    whistle-blower    case   brought   under   the   CAA

provides that:

     Any person adversely affected or aggrieved by an order
     issued under subsection (b) of this section may obtain
     review of the order in the United States court of appeals
     for the circuit in which the violation, with respect to
     which the order was issued, allegedly occurred.       The
     petition for review must be filed within sixty days from
     the issuance of the Secretary’s order.

Id. § 7622(c)(1).         This time period is jurisdictional, and under

Fed. R. App. P. 26(b), the court may not extend the time to file a

petition to review an order of an administrative board unless

specifically authorized by law.             Section 7622 contains no such

authorization.

             In this case, the ARB’s decision issued on August 30,

2007.   Knox’s petition for review was not filed until October 30,

2007, sixty-one days later.       We therefore dismiss the petition for

review. We dispense with oral argument because the facts and legal


                                      2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           DISMISSED




                                3